Case 1:20-cv-10884-AT Document 12 Filed 02/18/21 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
LEXINGTON INSURANCE COMPANY, DOC #. —__
99 High Street, 23rd Floor DATE FILED: _2/18/2021
Boston, MA 20110,

Plaintiff,

-against- 20 Civ. 10884 (AT)

SPARTA INSURANCE COMPANY ORDER
c/o Catalina U.S. Insurance Services LLC
5 Batterson Park Road
Farmington, CT 06032,

Defendant.

 

 

ANALISA TORRES, District Judge:

On January 5, 2021, the Court ordered the parties to submit a joint letter and proposed case
management plan by February 16, 2021. ECF No. 4 §§ 4-5. That submission is now overdue.
Accordingly, the parties shall submit their joint letter and proposed case management plan by 12:00
p-m. on February 22, 2021.

SO ORDERED.

Dated: February 18, 2021
New York, New York

4

ANALISA TORRES
United States District Judge

 
